In an action to recover damages for personal injuries, the appeal is from a judgment in favor of respondent rendered after trial before an Official Referee. Along the outside of appellant’s store building was a concrete walk. Beyond the side of the walk opposite the wall of the building, was an asphalt automobile parking area about five or six inches lower than the walk. The drop was abrupt along the curbing between the walk and the parking area. Respondent, after shopping in appellant’s store, left the building, crossed the walk to enter the parking area, and fell from the walk at the curbing. There was evidence that the color of the surfaces of the parking area and the walk was the same, dark gray, and that the day was overcast and dark. An architect testified that the construction of the walk and curbing with a single step down to the parking area was considered bad from a safety standpoint unless the site was amply lighted or unless, as is customary in places such as this, the difference in level was made conspicuous. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.